  Case 1:16-cv-00177-SPB-RAL Document 173 Filed 10/09/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CURTIS BRANDON,                               )
                                              )
                         Plaintiff,           )
                                              )
         v.                                   )       Case No. 1:16-cv-177
RAYMOND BURKHART, et al.,                     )
                                              )
                         Defendants.          )


                                      MEMORANDUM ORDER

       The instant prisoner civil rights action was received by the Clerk of Court on July 12,

2016 and referred to the undersigned, then a United States Magistrate Judge, for report and

recommendation (“R&R”), in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and

the Local Civil Rules of this Court.

       On August 23, 2017, Plaintiff filed his Second Amended Complaint, the operative

pleading in this case. ECF No. 44. Therein, Plaintiff asserted a number of claims under 42

U.S.C. §1983 against various corrections officials. Plaintiff’s §1983 claims are predicated upon,

among other things, alleged acts of retaliation, denial of access to the courts, and destruction of

his personal property.

       On September 14, 2018, the undersigned was sworn in as a United States District Judge.

The case was subsequently transferred to the undersigned as presiding judge and referred to

United States Magistrate Judge Richard A. Lanzillo for all pretrial proceedings.

       On February 26, 2020, Judge Lanzillo issued an R&R recommending that the Plaintiff’s

claims against Defendants William D. Cole, A. Kot, Keri Moore, Brenda Haupt, Gina Martini, E.

Jackson, and Janet M. Towner be dismissed as legally frivolous in accordance with 28 U.S.C.

§1915A. ECF No. 133. As to Moore, Haupt, and Martini, Judge Lanzillo recommended


                                                  1
  Case 1:16-cv-00177-SPB-RAL Document 173 Filed 10/09/20 Page 2 of 6




dismissal based upon the Defendants’ lack of personal involvement in the alleged wrongdoing,

since these officials were being sued solely on the basis of their involvement in the prison’s

grievance process. Judge Lanzillo similarly recommended that Cole and Kot be dismissed for

lack of personal involvement, because the allegations against Cole were based solely upon his

role and decisions as a member of the Program Review Committee, while the allegations against

Kot concerned only his role and decisions as a hearing officer. Judge Lanzillo recommended

dismissal of the retaliation claim against Towner, a mailroom staff member, because the

averments in the Second Amended Complaint failed to identify the underlying protected conduct

or establish a plausible connection to Towner’s actions. Moreover, Judge Lanzillo opined that

the alleged retaliatory conduct -- “fraudulent” overcharges for the mailing of packages -- were

too de minimis to deter a reasonable inmate from engaging in constitutionally protected activity.

Finally, as to Jackson, Judge Lanzillo noted that the allegations in the SAC concerned his alleged

issuance of a false misconduct report. Judge Lanzillo recommended dismissal of this claim on

the grounds that the issuance of an allegedly false misconduct alone does not violate either the

Eighth or Fourteen Amendment and is not actionable under 42 U.S.C. §1983.

       Plaintiff filed objections to the R&R on March 16, 2020. ECF No. 141. Upon review of

this filing, the undersigned finds that no substantial objections have been raised relative to the

Magistrate Judge’s recommendations as they relate to the claims against Moore or Haupt. With

respect to the claim against Martini, Plaintiff argues that he has pled her personal involvement

through conspiratorial conduct vis-a-vis other prison officials; however, Plaintiff’s objections

show that he has pled only conclusory averments of a conspiracy, which is not enough to satisfy

federal pleading standards. See Jackson v. Schouppe, No. 17-CV-1135, 2018 WL 3361270, at *2

(W.D. Pa. July 10, 2018) (dismissing §1983 conspiracy claim where plaintiff “ha[d] not alleged



                                                  2
  Case 1:16-cv-00177-SPB-RAL Document 173 Filed 10/09/20 Page 3 of 6




any facts showing communication, cooperation, or command among any Defendants from which

an agreement could be inferred,” and finding that plaintiff’s “vague and conclusory allegations of

a conspiracy fail to satisfy the pleadings requirements of Twombly and Iqbal”); Chinniah v. E.

Pennsboro Twp., No. 1:15-CV-02240, 2016 WL 5799048, at *12 (M.D. Pa. Aug. 10, 2016),

report and recommendation adopted, No. 1:15-CV-02240, 2016 WL 5719830 (M.D. Pa. Sept.

30, 2016) (“A plaintiff must make specific factual allegations of combination or understanding

among all, or any, of the defendants to plot, plan or conspire to carry out the alleged chain of

events. Only allegations of conspiracy which are particularized, such as those addressing the

period of the conspiracy, the object of the conspiracy, and certain other actions of the alleged

conspirators taken to achieve that purpose will be deemed sufficient.”) (citation omitted).

       With respect to Defendants Cole and Kot, Plaintiff argues only that Cole “knew the

misconduct report was false” because the alleged pornography that served as the basis for the

misconduct was not produced at Plaintiff’s hearing, and Kot never took Plaintiff’s written

version of the events at the misconduct hearing. ECF No. 141 at 5. Plaintiff adds, with respect

to Kot, that Kot accepted the unsworn report of Jackson and failed to apply the preponderance of

the evidence standard at the misconduct hearing. Plaintiff claims he was “arbitrarily sentenced”

to fifteen days of cell restriction “with no evidence of guilt.” Id. at 6. However, the imposition

of cell restriction does not involve the type of deprivation that implicates a constitutionally

protected liberty interest as to which due process protection applies. See, e.g., Smith v.

Mensinger, 293 F.3d 641, 645, 654 (3d Cir. 2002) (seven (7) months of disciplinary confinement

did not implicate prisoner’s constitutionally protected liberty interests); Aulisio v. Chiampi, No.

4:CV-14-196, 2015 WL 926151, at *5 (M.D. Pa. Mar. 4, 2015) (imposition of fifteen (15) days

of cell restriction and loss of institutional employment were not of such magnitude as to



                                                  3
  Case 1:16-cv-00177-SPB-RAL Document 173 Filed 10/09/20 Page 4 of 6




implicate a protected liberty interest). Plaintiff’s reliance on Young v. Kann, 926 F.2d 1396 (3d

Cir. 1991), is therefore inapposite, as that case involved the loss of statutory good time credit -- a

penalty that does implicate a prisoner’s constitutionally protected liberty interests.

       With regard to Defendant Towner, Plaintiff acknowledges that he has attempted to plead

a First Amendment retaliation claim. He goes on to argue that Judge Lanzillo “overlooked that

part of this case is about Defendant Burkhart destroying all of plaintiff’s legal materials,” but it is

not clear how this supports the existence of a plausible First Amendment claim against Towner.

Plaintiff also takes issue with Judge Lanzillo’s “de minimis” analysis by arguing that “[t]here is

no ‘de minimis’ language within the Fourteenth Amendment,” and “money is property.” ECF

No. 141 at 8. Plaintiff’s reliance on Fourteenth Amendment principles is inapposite, however, in

the context of a First Amendment claim.

       With respect to Defendant Jackson, the gravamen of Plaintiff’s complaint is that Jackson

violated his due process rights by issuing a false misconduct report for the alleged possession of

pornography. Plaintiff objects that Judge Lanzillo “overlooked the fact that Defendant Kot had

found Plaintiff guilty from Defendant Jackson’s false misconduct report,” as the alleged fourteen

pages of pornography were not produced at Plaintiff’s misconduct hearing, resulting in the

sentence of fifteen days’ cell restriction. ECF No. 141 at 9. Again, the deprivation that Plaintiff

suffered from fifteen days’ cell restriction did not implicate a constitutionally protected liberty

interest. See Smith, Aulisio, supra. As discussed, Plaintiff’s reliance on Young v. Kann, supra, is

unavailing because that case involved the deprivation of a prisoner’s good time credit, which

implicated a constitutionally protected liberty interest. Plaintiff also relies upon Brooks v.

Andolina, 826 F.2d 1266 (3d Cir. 1987), wherein the U.S. Court of Appeals for the Third Circuit

ruled that the prisoner’s First Amendment rights were violated when he was charged with a false



                                                   4
  Case 1:16-cv-00177-SPB-RAL Document 173 Filed 10/09/20 Page 5 of 6




misconduct report and sentenced to thirty days’ segregation in retaliation for his prior

communications with the NAACP. However, these First Amendment principles are inapposite

in the context of an alleged due process violation. Moreover, to the extent the Brooks Court

found due process violations based upon the prison officials' refusal to allow the

plaintiff/prisoner to call witnesses at his disciplinary proceeding, the vitality of the court’s ruling

is in question, since it predates the Supreme Court’s ruling in Sandin v. Conner, 515 U.S. 472

(1995). In Sandin, 515 U.S. 472 (1995), the Supreme Court held that, for prisoners,

constitutionally protected liberty interests are implicated -- and procedural due process

protections apply -- only when a prisoner is subjected to “atypical and significant hardship . . . in

relation to the ordinary incidents of prison life.” Id. at 484. Because Plaintiff’s disciplinary

sentence of fifteen days’ cell restriction did not implicate his constitutionally protected liberty

interests, no plausible due process violation has been pled in this case.

       In sum, having fully reviewed and considered the Plaintiff’s objections, the Court finds

them to be lacking in merit. Accordingly, after de novo review of the complaint and documents

in the case, together with the report and recommendation and Plaintiffs’ objections thereto, the

following order is entered:

       AND NOW, this 8th day of October, 2020;

       IT IS ORDERED that, in accordance with 28 U.S.C. §1915A, Plaintiff’s claims under 42

U.S.C. §1983 against Defendants William D. Cole, A. Kot, Keri Moore, Brenda Haupt, Gina

Martini, E. Jackson, and Janet M. Towner shall be, and hereby are, DISMISSED with prejudice

as legally frivolous.




                                                   5
  Case 1:16-cv-00177-SPB-RAL Document 173 Filed 10/09/20 Page 6 of 6




       IT IS FURTHER ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued on March 16, 2020, ECF No. [133], is adopted as the opinion of the Court, and

Plaintiffs’ objections thereto [141] are OVERRULED.




                                            ______________________________

                                            SUSAN PARADISE BAXTER
                                            United States District Judge


cm:    Curtis Brandon
       DV-2954
       SCI Forest
       P.O. Box 945
       Marienville, PA 16239
       (via U.S. mail, First Class)

       Counsel of Record
       United States Magistrate Judge Richard A. Lanzillo
       (via CM/ECF)




                                               6
